
	

113 HR 5148 IH: Access to Affordable Mortgages Act of 2014
U.S. House of Representatives
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5148
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2014
			Mr. Luetkemeyer introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Truth in Lending Act to exempt certain higher-risk mortgages from property appraisal
			 requirements and to exempt individuals from penalties for failure to
			 report certain appraisers, and to amend the Financial Institutions Reform,
			 Recovery, and Enforcement Act of 1989 to exempt certain higher-risk
			 mortgages from property appraisal requirements, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Access to Affordable Mortgages Act of 2014.
		2.Exemption from property appraisal requirements for lower-cost dwellingsSection 129H of the Truth in Lending Act (15 U.S.C. 1639h) is amended by adding at the end the
			 following new subsection:
			
				(g)Exemption for higher-Risk mortgagesThis section shall not apply to a higher-risk mortgage loan of $250,000 or less if such loan
			 appears on the balance sheet of the creditor of such loan for a period of
			 not less than 3 years..
		3.Exemption from penalties for failure to report appraisersParagraph (1) of section 129E(k) of the Truth in Lending Act (15 U.S.C. 1639e(k)(1)) is amended by
			 inserting after this section the following: , other than subsection (e),.
		4.Exemption from appraisal standard requirements for lower-cost dwellingsSection 1110 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C.
			 3339) is amended—
			(1)by striking Each Federal financial institutions regulatory agency and inserting the following:
				
					(a)Real estate appraisals in connection with federally related transactionsEach Federal financial institutions regulatory agency;
			(2)by striking Each such agency or instrumentality and inserting the following:
				
					(b)Additional standardsEach such agency or instrumentality described under subsection (a); and
			(3)by adding at the end the following new subsection:
				
					(c)Exception for certain higher-Risk mortgage loansStandards prescribed under this section shall not apply to a real estate appraisal or evaluation
			 conducted in connection with a higher-risk mortgage loan (as defined in
			 section 129H(f) of the Truth in Lending Act (15 U.S.C. 1639h(f))) of
			 $250,000 or less if such loan appears on the balance sheet of the creditor
			 of such loan for a period of not less than 3 years.
					.
			
